March 11, 2005


Mr. William O'Rourke
O'Rourke & Knight, P.L.L.P.
4801 Woodway Drive, Suite 300 East
Houston, TX 77056

Honorable Max D. Higgs
El Paso County Probate Court
500 E. San Antonio, #1003
El Paso, TX 79901

Mr. John P. Mobbs
4157 Rio Bravo
El Paso, TX 79902
Ms. Jenifer L. Balch
Gwinn & Roby
1201 Elm Street, Suite 4100
Dallas, TX 75270

Mr. J. Roberto Oaxaca
Oaxaca Bernal & Associates
1515 Montana Avenue
El Paso, TX 79902

Mr. Steven C. Laird
Law Offices of Steven C. Laird, P.C.
2400 Scott Avenue
Fort Worth, TX 76103-2200

RE:   Case Number:  04-0015
      Court of Appeals Number:  08-03-00438-CV
      Trial Court Number:  2002-P00893

Style:      IN RE  TEREX CORPORATION; TEREX CRANES, INC.; HARNISCHFEGER
      CORPORATION; ANTHONY CRANE RENTAL D/B/A MAXIM CRANE WORKS; CURTIS
      SHIFLET, DAVID KEENER, KEITH CLARK, AND CRANE & RIGGING CONSULTANTS,
      INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the per curiam  opinion  in
the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Mr. Waldo       |
|   |Alarcon         |